 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      DONALD E. MITCHELL JR.,                               Case No. 2:19-cv-00190-GMN-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      J. BORROWMAN, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Plaintiff’s Notice/Motion to Admit into Evidence (ECF
12
     No. 12) and Motion for Service of Process (ECF No. 13), both filed on March 13, 2020. Plaintiff
13
     seeks to admit into evidence his allegations regarding thief of legally acquired property. (ECF
14
     No. 12). As this case is not proceeding to trial and has not even entered the discovery phase, the
15
     Court will deny his request without prejudice. To the extent that he seeks to amend his
16
     Complaint to add new allegations, then he must file a proper motion with points and authority and
17
     his entire proposed amended complaint.
18
            As for Plaintiff’s request for service, it is unclear what assistance Plaintiff is seeking with
19
     request to service. Indeed, the only Defendant remaining in this action, Jennifer Nash, has
20
     already accepted service. (ECF No. 11). As a result, the Court will deny his Motion.
21
            IT IS THEREFORE ORDERED that Plaintiff’s Notice/Motion to Admit into Evidence
22
     (ECF No. 12) is denied without prejudice.
23
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Service of Process (ECF No. 13)
24
     is denied.
25
            DATED: March 19, 2020.
26

27                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
28
